Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Michael               Appeal from the 71st District Court of
Nash and Texie Nash                                    Harrison County, Texas (Tr. Ct. No. 17-
                                                       0526).     Opinion delivered by Justice
No. 06-21-00013-CV                                     Stevens, Chief Justice Morriss and Justice
                                                       Carter* participating.     *Justice Carter,
                                                       Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the portion of the trial court’s order setting forth its
property division and remand the matter to the trial court for further proceedings consistent with
this opinion. We sever the portion of the trial court’s decree granting a divorce to the parties and
affirm that portion of the decree. See Case, 28 S.W.3d at 162.
       We further order that the appellee, Texie Nash, pay all costs of this appeal.


                                                       RENDERED MARCH 4, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk